Title: To James Madison from Isaac Cox Barnet, 24 January 1803 (Abstract)
From: Barnet, Isaac Cox
To: Madison, James


24 January 1803, Antwerp. Has “this instant” received a duplicate of JM’s 12 Nov. 1802 letter by the Philadelphia. Finds it impossible to express “with what lively emotions” he received “this new mark of the President’s favour.” However important Antwerp may become, does not hesitate to accept the appointment to Le Havre, where his acquaintance with the French will make him more useful to the U.S. and “reap earlier advantages to myself.” Requests the appointment to Le Havre. Recommends as his successor at Antwerp Jacob Ridgway of Smith & Ridgway of Philadelphia, “who is settled here in a respectable Merchantile establishment—understands the French—Flemish & German Languages—stands high in the opinion of the Inhabitants here and was lately chosen a member of the Chamber of Commerce.” Regrets JM’s letter did not reach him sooner and hopes his letter may be received “in time for the object you mention.”
 

   
   RC (DNA: RG 59, CD, Antwerp, vol. 1); duplicate (DNA: RG 59, LAR, 1801–9, filed under “Barnet”). RC 2 pp. Docketed by Wagner as received 5 Apr. Duplicate docketed by Jefferson.



   
   A full transcription of this document has been added to the digital edition.

